DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:
The recitation of “includes are a hollow portion therein” (claim 5, line 2) is believed to be --includes a hollow portion therein--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xai (CN 107795485 A, refer to attached translation).
Regarding claim 1, Xai discloses an electric compressor comprising:
a compression unit (refer to Fig. 1) including a fixed scroll (8) and an orbiting scroll (11) configured to rotate relative to the fixed scroll, the compression unit configured to compress a refrigerant by a relative rotation of the orbiting scroll (by means of gas compression chamber 12 as can be seen by Fig. 1); and
a rear housing (4) located opposite to the orbiting scroll (11) and coupled to the fixed scroll to form a predetermined space (refer to Fig. 1), 
wherein the fixed scroll (8) comprises a compression guide part (refer to Fig. 1 below) protruding from one side thereof facing the rear housing (4), and forms an exhaust passage for the compressed refrigerant (exiting through air outlet 81), and
wherein the rear housing (4) comprises an exhaust guide part (refer to Fig. 1 below) protruding from one side thereof facing the fixed scroll (8), and forms the exhaust passage for the compressed refrigerant (exiting through air outlet 81).  


    PNG
    media_image1.png
    406
    627
    media_image1.png
    Greyscale


Regarding claim 2, Xai meets the claim limitations as disclosed above in the rejection of claim 1. Further, Xai discloses wherein the compression guide part (refer to annotated Fig. 1 above) covers at least part of an outer circumferential surface of the exhaust guide part (refer to annotated Fig. 1 above).

Regarding claim 11, Xai meets the claim limitations as disclosed above in the rejection of claim 1. Further, Xai discloses wherein the rear housing includes a separation protruding portion (refer to Fig. 1 below) protruding from one side thereof facing the fixed scroll (8), so that oil mixed with the compressed refrigerant is separated (and capable of being separated) as the compressed refrigerant collides with the separation protruding portion.
For clarity, the recitation “so that oil mixed with the compressed refrigerant is separated as the compressed refrigerant collides with the separation protruding portion” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Xai meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.


    PNG
    media_image2.png
    270
    491
    media_image2.png
    Greyscale


Regarding claim 12, Xai meets the claim limitations as disclosed above in the rejection of claim 11. Further, Xai discloses wherein the separation  protruding portion (refer to annotated Fig. 1 above) has one side surface, facing the fixed scroll (8), formed to be inclined downward in a downward direction (refer to annotated Fig. 1 above).

Regarding claim 13, Xai meets the claim limitations as disclosed above in the rejection of claim 11. Further, Xai discloses wherein the fixed scroll (8) and the orbiting scroll (11) are spaced apart from each other by a predetermined distance so that a space for compressing the refrigerant is formed between the fixed scroll and the orbiting scroll (refer to Fig. 1, and gas compression cavity 12), wherein the fixed scroll (8) is provided with a discharge port (81) formed therethrough such that the space for compressing the refrigerant and the compression guide part communicate with each other (refer to Fig. 1), and wherein the separation protruding portion is located on a virtual line extending from the discharge port (refer to Fig. 1 below, wherein at least a portion of said protruding portion is located on the virtual line extending from the discharge port).


    PNG
    media_image3.png
    260
    491
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xai (CN 107795485 A).
Regarding claim 3, Xai meets the claim limitations as disclosed above in the rejection of claim 2. Further, Xai discloses wherein the exhaust guide part (refer to annotated Fig. 1 above) has a cylindrical shape (refer to Fig. 8) and each of the compression guide part and the exhaust guide part have a hollow portion formed therein (refer to Fig. 1, which said hollow portion allows for air to pass through), and wherein the exhaust guide part (refer to annotated Fig. 1 above) is at least partially inserted into the hollow portion of the compression guide part (refer to annotated Fig. 1 above), but Xai fails to explicitly disclose that the compression guide part has also a cylindrical shape. However, it is important for the compression guide part to also have a cylindrical shape in order to avoid any leakage of the compressed refrigerant between the compression unit and the rear housing.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xai such that the compression guide part has also a cylindrical shape, in order to avoid any leakage of the compressed refrigerant between the compression unit and the rear housing in view of the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 4, Xai meets the claim limitations as disclosed above in the rejection of claim 2. Further, Xai discloses wherein each of the compression guide part and the exhaust guide part has a hollow portion formed therein (refer to Fig. 1), and wherein the exhaust guide part is at least partially inserted into the hollow portion of the compression guide part (refer to annotated Fig. 1 above), but Xai fails to explicitly disclose wherein each of the compression guide part and the exhaust guide part has a polygonal shape.
However, it appears that the electric compressor of Xai will operate equally well with each of the compression guide part and the exhaust guide part having a polygonal shape. Further, applicant has not disclosed that the shape claimed solves any stated problem or is for any particular purpose, indicating simply that each of the compression guide part and the exhaust guide part may be formed in a shape of a cylinder, an elliptical column, a polygonal column, an arbitrary solid column having at least one curved surface, or the like.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xai such that each of the compression guide part and the exhaust guide part has a polygonal shape because it appears to be an arbitrary design consideration which fails to patentably distinguish over Xai.

Regarding claim 5, Xai meets the claim limitations as disclosed above in the rejection of claim 2. Further, Xai discloses wherein each of the compression guide part and the discharge guide portion includes a hollow portion therein (refer to annotated Fig. 1 above), and wherein the exhaust guide part is at least partially inserted into the hollow portion of the compression guide part (refer to annotated Fig. 1 above), but Xai fails to explicitly disclose wherein they have a shape of a column with at least one curved side surface.
However, it appears that the electric compressor of Xai will operate equally well with each of the compression guide part and the exhaust guide part has a shape of a column with at least one curved side surface. Further, applicant has not disclosed that the shape claimed solves any stated problem or is for any particular purpose, indicating simply that each of the compression guide part and the exhaust guide part may be formed in a shape of a cylinder, an elliptical column, a polygonal column, an arbitrary solid column having at least one curved surface, or the like.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xai such that each of the compression guide part and the exhaust guide part has a shape of a column with at least one curved side surface because it appears to be an arbitrary design consideration which fails to patentably distinguish over Xai.

Regarding claim 6, Xai meets the claim limitations as disclosed above in the rejection of claim 3. Further, Xai discloses wherein the exhaust guide part is inserted into the hollow portion of the compression guide part (refer to annotated Fig. 1 above) so that an outer circumferential surface of the exhaust guide part is spaced apart by a predetermined distance from an inner circumferential surface of the compression guide part (refer to the predetermined distance as can be seen below).


    PNG
    media_image4.png
    394
    627
    media_image4.png
    Greyscale


Regarding claim 7, Xai meets the claim limitations as disclosed above in the rejection of claim 6. Further, Xai discloses wherein the exhaust passage of the refrigerant includes the predetermined space (refer to Fig. 1), and a space formed between the outer circumferential surface of the exhaust guide part and the inner circumferential surface of the compression guide part spaced apart from each other (refer to Fig. 1 below, and Fig. 8, wherein the outer circumferential surface of the exhaust guide part includes openings). 


    PNG
    media_image5.png
    385
    546
    media_image5.png
    Greyscale


Regarding claim 8, Xai meets the claim limitations as disclosed above in the rejection of claim 1. Further, Xai discloses wherein the fixed scroll (8) and the orbiting scroll (11) are spaced apart from each other by a predetermined distance so that a space for compressing the refrigerant is formed between the fixed scroll and the orbiting scroll (refer to Fig. 1, and gas compression cavity 12),
wherein the fixed scroll (8) includes a discharge port (81) through which the space for compressing the refrigerant and the compression guide part communicate with each other, but Xai fails to explicitly disclose wherein the discharge port is located lower than the compression guide part and the exhaust guide part in a downward direction.
However, applicant has not disclosed that having the discharge port located lower than the compression guide part and the exhaust guide part in a downward direction solves any stated problem or is for any particular purpose, indicating simply that the discharge port may be located lower than the compression guide part and the exhaust guide part in a downward direction.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xai such that the discharge port is located lower than the compression guide part and the exhaust guide part in a downward direction because it appears to be an arbitrary design consideration which fails to patentably distinguish over Xai.

Regarding claim 9, Xai meets the claim limitations as disclosed above in the rejection of claim 3. Further, Xai discloses wherein the rear housing (4) includes an exhaust port (refer to outlet passage 3) through which the predetermined space and an outside of the rear housing communicate with each other, and wherein the exhaust guide part is disposed such that the hollow portion of the exhaust guide part communicates with the exhaust port (refer to Fig. 1).

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xai (CN 107795485 A) in view of Hu (CN 111237189 A, refer to the attached translation).
Regarding claim 10, Xai meets the claim limitations as disclosed above in the rejection of claim 1. Further, Xai discloses the exhaust guide part, but fails to explicitly disclose wherein the exhaust guide part includes an exhaust mesh member disposed on one end portion thereof facing the fixed scroll, and a plurality of filtering holes for separating oil mixed with the compressed refrigerant.
However, Hu teaches a scroll compressor (refer to Figs. 1 and 3a), including an exhaust guide part (refer to 116a) including an exhaust mesh member (F) disposed on one end portion thereof facing a fixed scroll (150), and a plurality of filtering holes (refer to Fig. 3a) for separating oil mixed with the compressed refrigerant, in order to filter the lubricating oil in the gaseous mixture discharged from the exhaust hole such that remaining oil droplets stay within the scroll to improve compression performance and reliability of the scroll system (refer to the last par. of page 4, and 1st par. of the following page).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xai such that the exhaust guide part includes an exhaust mesh member disposed on one end portion thereof facing the fixed scroll, and a plurality of filtering holes for separating oil mixed with the compressed refrigerant in view of the teachings by Hu, in order to improve compression performance and reliability of the scroll system.

Regarding claim 14, Xai meets the claim limitations as disclosed above in the rejection of claim 11. Further, Xai discloses wherein the fixed scroll (8) and the orbiting scroll (11) are spaced apart from each other by a predetermined distance so that a space for compressing the refrigerant is formed between the fixed scroll and the orbiting scroll (refer to Fig. 1, and gas compression cavity 12), wherein the fixed scroll (8) is provided with a discharge port (81) formed therethrough such that the space for compressing the refrigerant and the compression guide part communicate with each other (refer to Fig. 1), but Xai fails to explicitly disclose wherein the discharge port includes a discharge mesh member disposed on one side thereof facing the fixed scroll, and a plurality of filtering holes for separating the oil mixed with the compressed refrigerant.
However, Hu teaches a scroll compressor (refer to Figs. 1 and 3a), including an exhaust guide part (refer to 116a) including an exhaust mesh member (F) disposed on one side thereof (refer to Fig. 3a) facing a fixed scroll (150), and a plurality of filtering holes (refer to Fig. 3a) for separating the oil mixed with the compressed refrigerant, in order to filter the lubricating oil in the gaseous mixture discharged from the exhaust hole such that remaining oil droplets stay within the scroll to improve compression performance and reliability of the scroll system (refer to the last par. of page 4, and 1st par. of the following page).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xai such that the discharge port includes a discharge mesh member disposed on one side thereof facing the fixed scroll, and a plurality of filtering holes for separating the oil mixed with the compressed refrigerant in view of the teachings by Hu, in order to improve compression performance and reliability of the scroll system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xai (CN 107795485 A), Hu (CN 111237189 A), and further in view of Kii (EP 2131040 A2, refer to the attached translation).
Regarding claim 16, Xai as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Xai as modified discloses the rear housing, but fails to explicitly disclose wherein the rear housing includes an oil exhaust passage formed in a lower side thereof and through which the oil separated from the compressed refrigerant is exhausted.
However, Kii further teaches a motor-driven scroll type compressor (refer to Fig. 1), wherein a rear housing (12) includes an oil exhaust passage (57) formed in a lower side thereof and through which the oil separated from the compressed refrigerant is exhausted, in order for the lubricating oil under a discharge pressure is supplied back to a pressure chamber (refer to the first sentence of par.4, page 5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Xai such that the rear housing includes an oil exhaust passage formed in a lower side thereof and through which the oil separated from the compressed refrigerant is exhausted is view of the teachings by Kii, in order for the lubricating oil under a discharge pressure is supplied back to a pressure chamber.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xai (CN 107795485 A) in view of Bessel (US 2016/0369803).
Regarding claim 15, Xai meets the claim limitations as disclosed above in the rejection of claim 11. Further, Xai discloses wherein the exhaust guide part (refer to annotated Fig. 1 above) includes an exhaust flange protruding from an outer circumferential surface thereof (refer to Fig. 8 below), but fails to explicitly disclose wherein the compression guide part includes a compression flange protruding from an outer circumferential surface thereof.


    PNG
    media_image6.png
    328
    510
    media_image6.png
    Greyscale

However, Bessel a compressing mechanism (refer to Fig. 1), including a compression guide part (refer to the compressor guide part as can be seen below from fixed scroll 110) includes a compression flange (refer to Fig. 1 below) protruding from an outer circumferential surface thereof.
One having ordinary skill in the art of refrigeration would recognize that by providing a compression flange protruding from an outer circumferential surface of the compression guide part, it will increase the strength of the compression guide part.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Xai such that the compression guide part includes a compression flange protruding from an outer circumferential surface thereof, in order to increase the strength of the compression guide part in view of the teachings by Bessel along with the knowledge generally available to one having ordinary skill in the art of refrigeration.


    PNG
    media_image7.png
    388
    430
    media_image7.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763